Citation Nr: 0432249	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-18 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Whether reduction to 0 percent for neuritis of the left 
brachial plexus, effective March 1, 2004, was proper, to 
include whether an increased rating is warranted.

2.  Entitlement to a disability rating in excess of 40 
percent for neuritis of the left brachial plexus from July 
12, 2002, to March 1, 2004.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO in White 
River Junction, Vermont, which increased the veteran's 
neuritis of the left brachial plexus to 40 percent, effective 
July 12, 2002.  The veteran appealed for a higher rating.  In 
May 2003, the RO proposed to reduce the veteran's disability 
rating to 0 percent.  In November 2003, the RO effectuated 
the proposal and decreased the veteran's disability rating 
thereby assigning a noncompensable rating effective March 1, 
2004.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), among other things, 
eliminated the requirement for a well-grounded claim and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004) (regulations promulgated to implement these 
statutory changes).  With respect to notice, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  Id.

VA has a duty to assist the veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5103A.  This duty 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  
In this case, the veteran last underwent a VA neurological 
examination in October 2003 and a VA peripheral nerves 
examination in April 2003.  The examiners recommended that 
further testing of the veteran's neuritis of the left 
brachial plexus be accomplished, to include a diagnostic 
electromyogram (EMG) and nerve conduction study (NCS).  
Review of the claims folder fails to reveal that this testing 
was ever completed.  On remand, the veteran should be 
scheduled for a VA neurological examination to determine the 
current nature and severity of his service-connected 
disability and to include a diagnostic EMG and NCS.     

Documents contained in the claims folder reference the fact 
that the veteran is in receipt of Social Security 
Disability.  "As part of the Secretary's obligation to 
review a thorough and complete record, VA is required to 
obtain evidence from the Social Security Administration 
(SSA) . . . and to give that evidence appropriate 
consideration and weight."  Hayes v. Brown, 9 Vet. App. 67, 
74 (1996).  On remand, the RO should contact the SSA to 
obtain all relevant records used to reach its decision.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.



In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following, to be completed in 
sequential order:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for neuritis of the left 
brachial plexus and which have not 
already been made part of the record.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records, in order 
that he be allowed an opportunity to 
obtain those records for submission to 
VA.

3.  The RO should contact the SSA and 
obtain a copy of the veteran's 
disability determination along with all 
supporting medical records.  All records 
received should be associated with the 
claims folder.

4.  After all documents are obtained and 
have been associated with the claims 
folder, the RO should arrange for the 
veteran to undergo a VA neurological 
examination to determine the nature and 
severity of his service-connected 
neuritis of the left brachial plexus.  
The claims folder must be made available 
to the physician for the examination and 
the examination report must state 
whether such review was accomplished.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the physician should be accomplished, to 
include diagnostic EMG and NCS, if the 
veteran is agreeable.  The physician 
should provide a complete rationale for 
all opinions expressed and conclusions 
reached.  The physician should 
specifically note whether the veteran's 
disorder involves the upper radicular 
group, middle radicular group, lower 
radicular group, or all radicular 
groups.  The neurologist should indicate 
whether the veteran has "complete" or 
"incomplete" paralysis of the left 
brachial nerve.  The term "incomplete 
paralysis" indicates a degree of lost or 
impaired function substantially less 
than the type pictured for complete 
paralysis, whether due to varied level 
of the nerve lesion or to partial 
regeneration. 

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2004), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




